 PANCO PETROLEUM COPanco Petroleum Co.andLocal 445, InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,AFL-CIO.Case 2-CA-22640May 23, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn November 9,- 1988, Administrative LawJudge Raymond P. Green issued the attached deci-sion,The General Counsel and the Charging Partyfiled exceptions and supporting briefs, and the Re-spondent filed an answering brief to the GeneralCounsel's and Charging Party's exceptions and sup-porting briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions2and to adopt the recommendedOrder.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.1The General Counsel and the Charging Party have excepted to someof the judge's credibility findings The Board's established policy is not tooverrule an administrative law judge's credibility resolutions unless theclear preponderance of all the relevant evidence convinces us that theyare incorrectStandard Dry Wall Products,91NLRB 544 (1950), enfd188 F2d 362 (3d Cir 1951) We have carefully examined the record andfind no basis for reversing the findingsIn the last paragraph of his decision, the judge found that the pretrialaffidavit of Respondent dispatcher and former Gurran Oil secretary TomGurran, in which Gurran stated that the Respondent told Gurran that itsought to rid itself of the Union, could not be used as substantive evi-dence to establish the Respondent's union animus because the affidavitwas merely hearsay The relevant portion of this affidavit is reproducedat fn 2 of the judge's decision It is unclear, however, whether the judgecredited Gurran's denial of the accuracy of this statement in the affidavitUnder these circumstances, and even assuming that the affidavit could beused as substantive evidence establishing the Respondent's union animus,we agree with the judge that the Respondent would not have hired theformer Gurran truckdrivers even in the absence of their union activitiesdue to the prevailing economic circumstances at the time of the takeoverAccordingly, the Respondent did not violate Sec 8(a)(3) by failing tohire these employees2 In secII,C, par 4, the judge concluded that even if the Respondenthad agreed to assume the Union contract with Gurran Oil on October 6,1986, the Respondent could not have been the employer of the Gurranemployees on that date because the prospect of selling Gurran Oil to theRespondent was merely speculative at the time Because we affirm thejudge's finding that the Respondent never agreed to assume the Union'scontract with Gurran Oil, we find it unnecessary to pass on the judge'sconclusion based on the above assumption103James Wasserman, Esq.,for the General CounselRoger Gilson, Esq. (Jackson, Lewis, Schnitzler & Krupman)andPete G. Albert, Esq. (LevinWeissman),for the Re-spondentDavid Kramer, Esq.,for the Charging PartyDECISIONSTATEMENT OF THE CASERAYMOND P GREEN, Administrative Law Judge Thiscase was heard by me in New York City on May 31,June 1, 2, 3, and 24, 1988 The charge in this case wasfiled on January 28, 1988, and was amended on February29, 1988. The complaint, which issued on March 11,1988, alleged as follows:1That Local 445 has for many years, been the dulydesignated collective-bargaining representative of thedrivers and mechanics of Gurran Oil Co Inc. employedat that company's Stony Point, New York place of busi-ness2That in or about July 1986, Gurran agreed to sell itsbusiness to the Respondent, whose correct name isPanco Equipment Corporation3That on or about October 6, 1986, Panco enteredinto an oral agreement with Local 445 to.(a)Hire all the drivers and mechanics employed byGurran(b)Assume the existing collective-bargaining agree-ment between Gurran and the Union.(c)Dovetail the seniority of its own truckdrivers andmechanics with the seniority of Gurran's truckdriversand mechanics4That on January 15, 1988, Gurran transferred itsassets to the Respondent5That Respondent closed its facility located at ValleyCottage, New York, and moved it to the newly acquiredfacility of Gurran located at Stoney Point, New York.6.That on January 15, 1988, the Respondent did nothire the former truckdrivers of Gurran because theywere members of the Union7That on January 15, 1988, the Respondent, contraryto the prior oral agreement in October 1988, refused torecognize the Union and has refused to assume the con-tract the Union had with Gurran8That by the aforesaid acts, the Respondent has vio-lated Section 8(a)(1), (3), and (5) of the ActFINDINGS AND CONCLUSIONSA JurisdictionThe parties agree and I find that the Respondent is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and(7) of the ActIt also is agreed andIfind that the Union is a labor organization within themeaning of Section 2(5) of the ActB. Operative FactsGurran Oil Company Inc was a family owned compa-ny located in Stony Point, New York, and was engagedin the wholesale distribution of heating oil to homeown-ers and businessesAs such, its business was highly sea-294 NLRB No 9 104DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsonalAs of October 1986, Gurran employed five truck-drivers, one mechanic, and three office clerical employ-eesThe drivers and the mechanic were represented bytheUnion and the most recent collective-bargainingagreement had a term from September 15, 1985, to Sep-tember 15, 1988 The covered employees were James Pa-terson, Joe Picarello, John Marsh, Ronnie Babcock, JudeTaylor, and Larry Marguitta The union agent responsi-ble for dealing with Gurran was James DoohryGurran, for some time, had been looking to sell itsbusiness and this was known to Doohry since October1985According to Doohry, he got a call from ThomasGurran in September 1986 advising him that the Gurranshad a good prospect in the Panebianco brothersPanco Equipment Corporation is also a family runbusiness which began in 1976 and was gron by acquiringa number of small companies Although like Gurran, itsells home heating oil, its business is somewhat more di-versified and less seasonal as it also sells gasoline andmotor oil products As of October 1986 Panco's mainoffice and place of business was at Valley Cottage, NewYork. It also had facilities in Sloatsberg, Pine Island, andWarwick, New York, and at the Panebianco's mother'shome in Yonkers, New York (Nancy Panebianco is thecompany's president and is an active participant in thebusiness.) As of October 10, 1986, Panco employed seventruckdrivers, one mechanic, one mechanic's helper, oneservice burner mechanic, one driver salesman, two dis-patchers, one gasoline station attendant, and three cleri-cal employees. At its Valley Cottage facility, Panco em-ployed four drivers, one mechanic, and one mechanic'shelper.The reasons that Panco wanted to acquire Gurranwere. (1) to increase its oil storage capacity; (2) to gainaccess to barge traffic on the Hudson River, (3) to obtainlarger office and garage space, and (4) to obtain Gurran'sexisting customer listOn October 6, 1986, Doohry met with John and Nich-olas Panebianco at a restaurantDoohry and the Pane-bianco brothers had never met before and their only pre-vious contact was when Doohry phoned to set up thismeetingAccording to Doohry, he offered them copiesof the exising contract with Gurran and they said thatthey had already obtained a copy They also said thatthe contract had been given to their attorney for reviewand that they didn't see any problem with it Doohrystates that he asked the Panebiancos when they expectedthe transfer to take place and they said it was scheduledforDecember 15, 1986 According to Doohry, he askedwhat they thought of the union contract and they saidthat there were no problems with it on the wages andthat they would agree to it but couldn't do anything atthis time because they didn't own Gurran Oil AccordingtoDoohry, the Panebiancos said that they planned toclose Panco's Valley Cottage facility and to consolidatetheirown operations with Gurran's facility at StonyPoint. He states that when he raised the issue of integrat-ing the seniority status of the two sets of employees thatwould be merged at Stony Point, John Panebianco sug-gested that the seniority be dovetailed starting withPanco's most senior man.The Panebiancos agree that they met with Doohry onOctober 6 but emphatically deny entering into any agree-ments with him They testified that Doohry asked themto assume the existing collective-bargaining agreementand to hire Gurran's employees. They state that theytoldDoohry that it was too premature to discuss em-ployment for Gurran's employees but that it was theirhope that there would be jobs for everyone They claimthatDoohry said that they could rewrite the union con-tract if they wanted and Doohry concedes that he toldthe Panebiancos that the contract was open to negotia-tion, that if they had any problems, he would be willingto sit down with them and negotiate The Panebiancosdenied that they agreed to hire Gurran's employees, thatthey agreed to dovetail seniority, or that they agreed toassume Gurran's contract with Local 445. Indeed, al-though I believe that the Panebiancos did anticipatehiring the hourly employees of Gurran at wage ragescomparable to the union contract. I simply do not be-lieve that these two men would have entered into an oralagreement at a casual luncheon meeting with someonethey did not know, to assume a collective-bargainingagreement and to guarantee employment to a group ofemployees with whom they were not familiar From myobservation, the Panebiancos by education and tempera-ment are not the type of businessmen who would casual-ly enter into any agreements, much less an oral agree-ment with a man they met for the first time at lunch Infact, the Union's contention that the Panebianco's on Oc-tober 6 made an oral agreement to assume the existingcollective-bargaining agreementis belied by the fact thatDoohry, on December 12, 1986, sent a letter requesting ameeting to discuss the continuation of the terms and con-ditions of the current collective-bargaining agreement. (Inote that this letter did not refer to the oral agreementallegedly made back on October 6.)Between October and the scheduled transfer date inDecember 1986, a number of problems began to surface.For one thing Gurran was not forthcoming concerningrequests for financial information regarding the former'sbusinessAlso, it was discovered that there was a greatdeal of oil seepage on Gurran's property which wouldrequire an extensive cleanupSometime, probably in December 1986, the Pane-bianco brothers went to Gurran's facility at ThomasGurran's request Based on the credible testimony of thePanebiancos, it appears that they told Gurran's employ-ees that negotiations for the sale were still on, but that itdid not look like they would meet the December closingdateThey state that there was a discussion regarding se-niority but that they did not tell Gurran's employees thatthey had guaranteed jobs, that the Union was going tobe recognized or that the Union's contract was going tobe assumed.Because of the oil seepage problem and because Pancowas not furnished with all the requested data fromGurran, the transfer was put offA year later, in December 1987, Panco was given thefinancial information it had earlier requestedAfter re-viewing,the data, the Panebiancos decided to go aheadwith the purchase despite serious problems in Gurran's PANCO PETROLEUM CO105businessThey decided to do so because the purchase ofthe Stony Point facility would give them a tremendousexpansion of their oil storage capacity and because itwould give them access to the Hudson River barge traf-ficwhich would reduce the cost of receiving oil. Ac-cording to the Panebiancos, they discoverd after review-ing Gurran's records, that a significant portion of Gur-ran's business was based on contracts which resulted inoilbeing sold to commercial customers at or near costFurther, they discovered that one major account (Corn-wall Paper) had not paid its bills for quite some timeConsequently, the Panebiancos decided to terminate asubstantial number of Gurran's commercial accounts andto service the remaining accounts with Panco's existingdrivers by integrating deliveries into their existing routes.The end result was that the Panebiancos decided thatthere was no need at that time to employ any additionaldrivers and they therefore decided not to hire Gurrna'sdrivers (As of January 1988, Gurran's unionized workforcehad been reduced from six for four as one of itsdrivers and its mechanics had resigned in 1987 and nei-ther had been replaced.')On January 15, the assets of Gurran were transferredto Panco. On that date the Panebianco brothers were atGurran's facility where, among other things, they askedGurran's drivers to fill out job applications but told themthat there was not enough work to hire them at thattimeGurran's drivers were also told that if businesspicked up they would be the first ones called for em-ployment 2Following the transfer of assets, Panco moved itsValley Cottage operations to Stony Point and began op-erations there on February 1, 1988 As of January 21,1988, Panco employed 11 truckdrivers, 1 mechanic whowas assigned to Stony Point, and it hired a mechanic'shelper for that location in February 1988. After January15, 1988, Panco did not hire any new truckdrivers ormechanics and was able to service all accounts with itsexisting work forceC DiscussionInFallRiverDyeing Corp v. NLRB,482US 27(1987), the Supreme Court held that a purchasing em-ployer is required to recognize and bargain with a unionrepresenting the seller's employees when there is a "sub-stantial continuity" of operations after the sale and if amajority of the purchaser's work force, in an appropriateunit,consists of the precedessor's employees when theiIn late December 1987, Panco hired one new driver for its ValleyCottage facility, albeit that person did not begin to work until January16, 1988 The new driver, Chris Molitero, was hired to replace Joe Do-herty who left Panco at the end of December 19872Thomas Gurran, who was hired by Panco as a dispatcher, gave anaffidavit to the Board's Regional Office on February 26, 1988 This readin partThis is the first time I learned that the Panebtancos would not rehireour men if the Union was there I did speak to John Panebianco on1/5/881said if they wanted to get rid of the Union therewere better ways to do it, that they could let the contract run outand not renew it John Panebianco said it was best for the businessto rid of the local or words to that effect They said the men couldcome in and fill out applications The Panebiancos did not say thatthere was not enough work for the men or anything to that effectsuccessor has reached a "substantial and representativecomplement."11In my opinion, under circumstances most favorable totheGeneral Counsel, and assuming for argument's sakethat Panco had hired all four of Gurran's drivers when ittook over the latter's facility, the work force after thetakeover would have consisted of 4 Gurran's employeesin a minimum unit of 10 Panco employees Therefore,even assuming that the smallest appropriate bargainingunitwould have been the drivers and mechanics at theStony Point facility, the majority of that work force,when it reached a "substantial and representative com-plement" would not have consisted of the predecessor'semployees 3Notwithstanding the above, the General Counsel pos-tulates an interesting if not persuasive theory as to whyPanco should be considered a successor having an obli-gation to bargain with the Union He contends that onOctober 6, 1986 (14 months before the actual takeover),Panco entered into an agreement with the Union (albietan oral one) whereby it contracted to hire all of Gurran'sdrivers and mechanics, agreed to assume the existingcontract between Gurran and the Union, and agreed todovetail the seniority of both sets of employees when itmerged its own operations with Gurran's operations atthe Sandy Point facilityThe General Counsel thenmakes the contention that as of October 5, 1986, Pancobecame the employer of Gurran's unionized work force(then consisting of six employees) and from that date,bound itself to the existing collective-bargaining agree-ment between Gurran and the Union From this postu-late, the General Counsel then argues that when Pancofinally took title of Gurran's facility in January 1988 andmoved its (Panco's) operations from Valley Cottage toStony Point, the employees who had formerly worked atValley Cottage simply became an "accretion" to the ex-isting bargaining unit at Stony Point which had recog-nized back in October 1986.Even assuming that I were to credit Doohry's testimo-ny in toto, I still cannot see how Panco became the em-ployer of Gurran's employees in October 1986. Thosepeople continued to work solely for Gurran, were paidby Gurran, and the prospect of the sale was still onlyspeculativeAt most, it might be argued that Panco, onOctober 6, 1986, agreed that it would hire Gurran's em-ployeeswhen andifPanco took over Gurran's oper-ationsAs such, had such an agreement been made andcarried out, this still would have meant that Panco'swork force at Stony Point after the takeover, wouldhave consisted of 4 Gurran drivers out of a minimumunit of 10 employees. Thus, under the rational ofFallRiver Dyeing Corp.,supra, Panco would not be construedas a successor with an obligation to recognize and bar-gain with the Union.Moreover, I have already concluded that no such oralagreement was made on October 6, 1986, or at any othertime. As noted above, I do not believe that the Panebian-3A reasoned argument can be made that the smallest appropriate bar-gaining unit for Panco would be all of its drivers and mechanics em-ployed at all of its facilities in light of the integration of its operationsHowever, I do not have to decide that question in this case 106DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcos at a luncheon meeting with a man they had nevermet before, entered into a contract to employ the em-ployees of another company if and when that company'sassetswere purchased at a future time Nor do I con-clude that they made an agreement to assume the collec-tive-bargainingagreement that the Union had withGurran nor that they agreed to dovetail seniority in theevent that the two sets of employees were merged Atmost, I conclude that the Panebiancos said that theyhoped that they could employ Gurran's workers if a salewas made and indicated that Panco's existing wages andbenefits were comparable to those in the union contractAccordingly, as I do not credit Doohry's version of theOctober 6, 1986 transaction, the linchpin of the GeneralCounsel's theory is missingIalso conclude that Panco did not discriminatorilyrefuse to hire the truckdrivers employed by Gurranwhen it took over the latter's operations In my opinion,the evidence shows that when the Panebiancos finally, inDecember 1987, obtained Gurran's financial records,they realized that Gurran was having substantial businessproblemsDespite these problems (and the problem ofcleaing up the oil seepage) the Panebiancos decided togo ahead with the purchase, mainly in order to expandits storage facilities and to gain access to the barge trafficon the Hudson River. At the same time I credit their as-sertion that they decided to pare down Gurran's businessby eliminating some of that company's commercial cus-tomers who, in some cases were getting oil at substantialdiscounts and in other cases had not paid their bills.It ismy opinion that at the time of the takeover,Panco, having decided for legitimate economic reasonsto eliminate some of Gurran's larger customers, had noneed to hire Gurran's drivers and could and did servicethe business by using its existing work force 4 To theextent that the pretrial affidavit of Gurran asserts thatJohn Panebianco said something to the effect that thewas not hiring Gurran's drivers in order to get rid of theUnion, I have concluded that this affidavit, which in thisrespect was not adopted by Gurran, constitutes hearsayand may not be relied on to prove the alleged statementby John Panebianco who deniedCONCLUSIONS OF LAW1Respondent, Panco Equipment Corporation, is anemployer engagedin interstatecommerce within themeaning of Section 2(2), (6), and (7) of the Act.2.Local 445 International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America is alabor organization within the meaning of Section 2(5) ofthe Act3The Respondent has not violated the Act as allegedin the complaintOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed5ORDERThe complaintis dismissed.4 The fact that Panco's drivers after the takeover worked considerableamounts of overtime is not deemed to be material The evidence showsthat during the heating oil season(winter)the truckdrivers of both Pancoand Gurran have historically worked a great deal of overtime and thisseems to be standard industry practice5 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses